                      Case 20-20259-RAM          Doc 522   Filed 06/15/21    Page 1 of 3




       ORDERED in the Southern District of Florida on June 15, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court




                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                            www.flsb.uscourts.gov

       In re:                                               Case No. 20-20259-RAM
                                                            (Jointly Administered)
       It’Sugar FL I LLC, et al.,
                                                            Chapter 11
                 Debtors.
                                             /


        ORDER GRANTING SECOND AND FINAL FEE APPLICATION FOR ALLOWANCE
        AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES TO
         HEATHER L. RIES, ESQUIRE, AS COUNSEL FOR CREDITORS’ COMMITTEE

                THIS CASE came before the Court for a hearing on June 11, 2021 at 10:00 a.m. on the (i)

       Second and Final Application For Allowance And Payment Of Compensation And Reimbursement

       Of Expenses To Heather L. Ries, Esq. and The Law Firm Of Fox Rothschild LLP, As Co-Counsel

       to the Official Committee of Unsecured Creditors For The Period January 1, 2021 through May

       20, 2021 [ECF No. 369] and (ii) Supplement to Second and Final Application For Allowance And

       Payment Of Compensation And Reimbursement Of Expenses To Heather L. Ries, Esq. and The



       123593293.2
              Case 20-20259-RAM        Doc 522        Filed 06/15/21   Page 2 of 3




Law Firm Of Fox Rothschild LLP, As Co-Counsel to the Official Committee for the Period May

21, 2021 through June 11, 2021 [ECF No. 501] (collectively, the “Final Fee Application”). In the

Final Fee Application, Fox Rothschild LLP (“Fox Rothschild”) as co-counsel for the Official

Committee of Unsecured Creditors (the “Committee”) seeks an award of fees on a final basis in

the amount of $53,104.00 for services rendered in the period January 1, 2021 through June 11,

2021 (the “Application Period”) and reimbursement of expenses in the amount of $1,997.13, for a

total award sought in the amount of $55,101.13 (the “Awarded Fees”)..

        The Court, having reviewed the Final Fee Application, given parties-in-interest an

opportunity to be heard in connection therewith, and determined that it is unopposed, does hereby

        ORDER AND ADJUDGE as follows:

        1.    The Final Fee Application is GRANTED.

        2.    Fox Rothschild is awarded on final basis the Awarded Fees.

        3.    The Debtors are authorized to immediately pay to Fox Rothschild $28,831.60 for

fees and $641.57 for costs, which sums represent the difference between the Awarded Fees and

any amounts previously paid to Fox Rothschild during the Application Period pursuant to

previously approved interim applications.

        4.    All payments made to Fox Rothschild pursuant to its First Interim Application and

any Monthly Fee Applications are hereby approved on a final basis.

                                                ###

Submitted by:
Heather L. Ries, Esquire
FOX ROTHSCHILD LLP
777 South Flagler Drive
Suite 1700 West Tower
West Palm Beach, FL 33401
Tel: (561) 835-9600
hries@foxrothschild.com



                                            2
123593293.2
               Case 20-20259-RAM             Doc 522      Filed 06/15/21       Page 3 of 3



Attorney Heather L. Ries is directed to serve a copy of this order on the United States Trustee, all parties
who have filed appearances in this case, and shall file a certificate of service thereof.




                                                 3
123593293.2
